mDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (U.S. Patent Application Publication No. 2021/0241518 A1) in view of Chen et al. (U.S. Patent Application Publication No. 2018/0234669 A1).
5.	Regarding Claim 1, Tong discloses An information processing apparatus (paragraph [0076] reciting “From the foregoing, it will be appreciated that example methods, apparatus and articles of manufacture have been disclosed that detect a possible collision of a virtual camera with one or more objects in a 3D volumetric model. …”) comprising: 	a setting unit configured (paragraph [0089] reciting “Example 12 includes the non-transitory computer readable storage medium of any of Examples 8-11, wherein, if a collision is not detected, the instructions, when executed, cause the at least one processor to: generate an image of the scene in the 3D volumetric model from the 3D location of the virtual camera, and cause a display to present the generated image of the scene.”
	Processor executing instructions generating images of a scene of a 3D model with a virtual camera corresponds to a setting unit that is configured.) based upon a plurality of captured images obtained by image capture performed by a plurality of image capture apparatuses; (paragraph [0018] reciting “An example virtual camera generator disclosed herein receives the sets of images. The virtual camera generator creates a 3D volumetric model for each scene based on the set of images from that scene. A 3D volumetric model, such as a point cloud or mesh, includes a set of voxels (3D pixels) having 3D coordinates. The voxels form the surfaces that define the scene, such as the surfaces of the playing field, the players, any sports implements (e.g., balls, the scene, which gives the viewer the effect of being behind the player and viewing the action from the player's point-of-view. The user can control the location of the virtual camera to move to various other locations around the scene. This can provide an immersive and powerful experience for a viewer.”)
	While not explicitly disclosed by Tong, Chen discloses to set a plurality of key frames each representing a virtual camera parameter including a position and orientation of a virtual camera used for generating a virtual viewpoint image (paragraph [0051] reciting “After the orientation and position of the camera for each key frame is determined by the three-dimensional scene and motion path recovery module 214, the three-dimensional scene and motion path recovery module 214 can initialize the cameras of the in-between frames with a linear interpolation between the camera parameters of the neighboring key frames. …”  	Each key frame corresponds to a virtual viewpoint image and each key frame has an orientation and position that is determined.  The camera corresponds to a virtual camera as the user is using a virtual camera in a headset to move through a 3D virtual environment.)	and a determination unit configured to (paragraph [0051] reciting “After the orientation and position of the camera for each key frame is determined by the three-motion path recovery module 214, the three-dimensional scene and motion path recovery module 214 …”; 	paragraph [0098] reciting “… Communication media typically embodies computer-readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism and includes any information delivery media. …”  Thus module 214 is executed by processing device to determine that linear interpolation is applied to frames after the parameters (orientation and location) of the key frames are determined.) determine, based upon a virtual camera parameter of a first key frame and a virtual camera parameter of a second key frame adjacent to the first key frame among the plurality of key frames, an interpolation method of the virtual camera parameter between the first key frame and the second key frame. (paragraph [0078] reciting “… The next key frame for any key frame can be initialized with the camera parameters of the previous key frame. A bundle adjustment step can be performed to optimize the positions of the points tracked, and also the camera parameters of all the current key frames. After orientation and position of the camera for each key frame is determined, the cameras of the in-between frames can be initialized with a linear interpolation between the camera parameters of the neighboring key frames.”  	Linear interpolation is the interpolation method that is determined between the neighboring key frames parameters which are the orientations and positions of the key frames.  Linear interpolation is performed based on determination of the key frame parameters (position and orientation).)

6.	Regarding Claim 10, Tong discloses An information processing method (Abstract reciting “Methods and apparatus to detect collision of a virtual camera with objects in a three-dimensional volumetric model are disclosed herein. …”) 	While not explicitly disclosed by Tong, Chen discloses comprising: setting a plurality of key frames each representing a virtual camera parameter including a position and orientation of a virtual camera; (paragraph [0051] reciting “After the orientation and position of the camera for each key frame is determined by the three-dimensional scene and motion path recovery module 214, the three-dimensional scene and motion path recovery module 214 can initialize the cameras of the in-between frames with a linear interpolation between the camera parameters of the neighboring key frames. …”  	Each key frame corresponds to a virtual viewpoint image and each key frame has an orientation and position that is determined.  The camera corresponds to a virtual camera as the user is using a virtual camera in a headset to move through a 3D virtual environment.)	and determining, based upon a virtual camera parameter of a first key frame and a virtual camera parameter of a second key frame adjacent to the first key frame, an interpolation method of the virtual camera path between the first key frame and the second key frame. (paragraph [0078] reciting “… The next key frame for any key frame can be initialized with the camera parameters of the previous key frame. A bundle adjustment step can be performed to optimize the positions of the points tracked, and also the camera parameters of all the current key frames. After orientation and position of the camera for each key frame is determined, the cameras of the in-between frames can be initialized with a linear interpolation between the camera parameters of the neighboring key frames.”  	Linear interpolation is the interpolation method that is determined between the neighboring key frames parameters which are the orientations and positions of the key frames.  Linear interpolation is performed based on determination of the key frame parameters (position and orientation).)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tong with Chen so that the virtual camera path in Tong can be interpolated for better quality scenery of the images.  Tong discloses a virtual camera path that travels through a 3D environment created from physical cameras capturing real environment.  The virtual camera can be set to follow a particular path as well.  Tong modified by Chen allows that virtual camera to generate images more smoothly as interpolation between adjacent key frames is used to create intermediate frames improve smooth transition between keyframes.

A non-transitory computer-readable storage medium storing a computer program for causing a computer to execute an information processing method comprising: (paragraph [0049] reciting “… The program may be embodied in software stored on a non-transitory computer readable storage medium such as a CD-ROM, a floppy disk, a hard drive, a DVD, a Blu-ray disk, or a memory associated with the processor 1212, but the entire program and/or parts thereof could alternatively be executed by a device other than the processor 1212 and/or embodied in firmware or dedicated hardware. …”)
	While not explicitly disclosed by Tong, Chen discloses setting a plurality of key frames each representing a virtual camera parameter including a position and orientation of a virtual camera; (paragraph [0051] reciting “After the orientation and position of the camera for each key frame is determined by the three-dimensional scene and motion path recovery module 214, the three-dimensional scene and motion path recovery module 214 can initialize the cameras of the in-between frames with a linear interpolation between the camera parameters of the neighboring key frames. …”  	Each key frame corresponds to a virtual viewpoint image and each key frame has an orientation and position that is determined.  The camera corresponds to a virtual camera as the user is using a virtual camera in a headset to move through a 3D virtual environment.)	and determining, based upon a virtual camera parameter of a first key frame and a virtual camera parameter of a second key frame adjacent to the first key frame, an interpolation method of the virtual camera parameter between the first key frame and the second key frame. (paragraph [0078] reciting “… The next with a linear interpolation between the camera parameters of the neighboring key frames.”  	Linear interpolation is the interpolation method that is determined between the neighboring key frames parameters which are the orientations and positions of the key frames.  Linear interpolation is performed based on determination of the key frame parameters (position and orientation).)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tong with Chen so that the virtual camera path in Tong can be interpolated for better quality scenery of the images.  Tong discloses a virtual camera path that travels through a 3D environment created from physical cameras capturing real environment.  The virtual camera can be set to follow a particular path as well.  Tong modified by Chen allows that virtual camera to generate images more smoothly as interpolation between adjacent key frames is used to create intermediate frames improve smooth transition between keyframes.
7.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Chen and further in view of Erik R. Parker (U.S. Patent No. 10,044,985).
8.	Regarding Claim 6, while the combination of Tong and Chen does not explicitly disclose, Parker discloses The information processing apparatus according to claim 1, wherein the virtual camera parameter includes a position and orientation of the virtual camera, and a time code. (col. 20, lines 57-60 reciting “Note that the raw or processed image data, including any video streams generated from the perspective of a virtual camera, may also be tagged with other information by the system, including time stamps.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tong and Chen with Parker so that all images captured by virtual camera including the key frames have time stamps.  This helps the user appreciate the time perception of the camera as it playbacks the virtual image along a path for reviewing.

Allowable Subject Matter
9.	Claims 2-5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter: Claim 2 recites the limitation wherein in a case where the virtual camera parameter of the first key frame and the virtual camera parameter of the second key frame are identical, the determination unit adds a third key frame between the first key frame and the second key frame after a predetermined number of frames of the first key frame, and the determination unit determines, as linear interpolation, an interpolation method between the first key frame and the third key frame, and an interpolation method between the third key frame and the second key frame which is not disclosed by any cited references.
11.	Claim 3 depends from claim 2.
12.	Claim 4 recites the limitation wherein in a case where the virtual camera parameter of the first key frame and the virtual - 23 -10206810US01/P221-0310US camera parameter of the second key frame are not identical, the determination unit determines, as spline interpolation, an interpolation method of the virtual camera path between the first key frame and the second key frame which is not disclosed by any cited references. 
13.	Claim 5 recites the limitation a saving unit configured to save the plurality of key frames set by the setting unit; and an analysis unit configured to analyze the plurality of key frames saved in the saving unit, wherein the analysis unit determines whether or not the virtual camera parameter of the first key frame and the virtual camera parameter of the second key frame are identical, among the plurality of key frames saved in the saving unit which is not disclosed by any cited references. 
14.	Claim 7 recites the limitation further comprising an extension unit configured to set a time-extended part in at least one of before or after the virtual camera path, wherein the determination unit determines the interpolation method, based upon whether or not the time-extended part is set which is not disclosed by any cited references. 
15.	Claims 8 and 9 depend from claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611